Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 1 of 49 PageID 395




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


    SCOTT WYNN, an individual,

                 Plaintiff,

    v.                                                Case No. 3:21-cv-514-MMH-JRK

    THOMAS J. VILSACK, in his
    official capacity as U.S. Secretary of
    Agriculture and ZACH
    DUCHENEAUX, in his official
    capacity as Administrator, Farm
    Service Agency,

                 Defendants.


                                           ORDER

          THIS CAUSE is before the Court on Plaintiff’s Motion for Preliminary

    Injunction (Doc. 11; Motion) filed May 25, 2021, Defendants Response in

    Opposition to Plaintiff’s Motion for Preliminary Injunction (Doc. 22; Response)

    filed June 4, 2021, and Plaintiff’s Reply in Support of Motion for Preliminary

    Injunction (Doc. 23; Reply) filed June 9, 2021.1 On June 16, 2021, the Court

    held a hearing on the Motion at which the parties argued their respective

    positions. Accordingly, the Motion is ripe for review.




    1The Court also considered the brief filed by the National Black Farmers Association (NBFA)
    and Association of American Indian Farmers (AAIF). (Doc. 25; Amicus Brief).
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 2 of 49 PageID 396




        I.     Background

             In this action, Plaintiff challenges Section 1005 of the American Rescue

    Plan Act of 2021 (ARPA),              2   which provides debt relief           3   to “socially

    disadvantaged farmers and ranchers” (SDFRs). (Doc 1; Complaint). Specifically,

    Section 1005(a)(2) authorizes the Secretary of Agriculture to pay up to 120% of

    the indebtedness, as of January 1, 2021, of an SDFR’s direct Farm Service

    Agency (FSA) loans and any farm loan guaranteed by the Secretary

    (collectively, farm loans).          Section 1005 incorporates 7 U.S.C. § 2279’s

    definition of an SDFR as “a farmer of rancher who is a member of a socially

    disadvantaged group.” 7 U.S.C. § 2279(a)(5). A “socially disadvantaged group”

    is defined as “a group whose members have been subjected to racial or ethnic

    prejudice because of their identity as members of a group without regard to

    their individual qualities.” 7 U.S.C. § 2279(a)(6). Racial or ethnic groups that

    categorically qualify as socially disadvantaged are “Black, American

    Indian/Alaskan Native, Hispanic, Asian, and Pacific Islander.” Complaint at ¶

    3; see also U.S. Dep’t of Agric., American Rescue Plan Debt Payments,

    https://www.farmers.gov/americanrescueplan (last visited June 22, 2021).

    White or Caucasian farmers and ranchers do not.


    2 Pub. L. No. 117-2, 135 Stat. 4.
    3 At the hearing, counsel for the Government took exception to the Court’s use of the term
    “loan forgiveness,” arguing the relief is properly categorized as “debt relief.” (Doc. 37; Hearing
    Transcript at 48). To avoid confusion, the Court will use the term debt relief throughout this
    Order to refer to the relief provided to SDFRs in Section 1005.




                                                  -2-
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 3 of 49 PageID 397




             Plaintiff is a White farmer in Jennings, Florida who has qualifying farm

    loans but is ineligible for debt relief under Section 1005 solely because of his

    race. Complaint ¶ 9. He sues Thomas J. Vilsack, the current Secretary of

    Agriculture, and Zach Ducheneaux, the administrator of the United States

    Department of Agriculture (USDA) and head of the FSA, in their official

    capacities. Id. ¶¶ 10-11. In his two-count Complaint, Plaintiff alleges Section

    1005 violates the equal protection component of the Fifth Amendment’s Due

    Process Clause (Count I) and, by extension, is not in accordance with the law

    such that its implementation should be prohibited by the Administrative

    Procedure Act (APA) (Count II). See generally Complaint. Plaintiff seeks (1) a

    declaratory judgment that Section 1005’s provision limiting debt relief to

    SDFRs violates the law, (2) a preliminary and permanent injunction prohibiting

    the enforcement of Section 1005, either in whole or in part, (3) nominal

    damages, and (4) attorneys’ fees and costs. Id. at 20-21.

       II.     Legal Standard

             A preliminary injunction is an extraordinary and drastic remedy. See

    McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998); see also

    Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (“A preliminary

    injunction is an extraordinary remedy never awarded as of right.”); Davidoff &

    CIE, S.A. v. PLD Int’l Corp., 263 F.3d 1297, 1300 (11th Cir. 2001). Indeed, “[a]

    preliminary injunction is a powerful exercise of judicial authority in advance of




                                            -3-
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 4 of 49 PageID 398




    trial.” Ne. Fla. Chapter of Ass’n of Gen Contractors of Am. v. City of

    Jacksonville, 896 F.2d 1283, 1284 (11th Cir. 1990). This is particularly true with

    respect to preliminary injunctions of legislative enactments, which “must be

    granted reluctantly and only upon a clear showing that the injunction before

    trial is definitely demanded by the Constitution and by the other strict legal

    and equitable principles that restrain courts.” Id. at 1287. This is because such

    injunctions “interfere with the democratic process and lack the safeguards

    against abuse or error that come with a full trial on the merits . . . .” Id.; see

    also Robinson v. Attorney General, 957 F.3d 1171, 1178-79 (11th Cir. 2020)

    (“[t]he chief function of a preliminary injunction is to preserve the status quo

    until the merits of the controversy can be fully and fairly adjudicated.” (internal

    quotations and citation omitted)).

          “A plaintiff seeking a preliminary injunction must establish [1] that he is

    likely to succeed on the merits, [2] that he is likely to suffer irreparable harm

    in the absence of preliminary relief, [3] that the balance of equities tips in his

    favor, and [4] that an injunction is in the public interest.” Winter, 555 U.S. at

    20. The Eleventh Circuit recently described the heavy burden on a party

    seeking preliminary injunctive relief as follows:

          A district court may grant a preliminary injunction only if the
          moving party establishes that: (1) [he] has a substantial likelihood
          of success on the merits; (2) [he] will suffer an irreparable injury
          unless the injunction is granted; (3) the harm from the threatened
          injury outweighs the harm the injunction would cause the




                                           -4-
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 5 of 49 PageID 399




          opposing party; and (4) the injunction would not be adverse to the
          public interest.

    Gonzalez v. Governor of Georgia, 978 F.3d 1266, 1270-71 (11th Cir. 2020); see

    also Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) (en banc). However,

    the court also instructed that “the third and fourth factors merge when, as here,

    the Government is the opposing party.” Id. at 1271 (internal quotations and

    citation omitted).

          The movant, at all times, bears the burden of persuasion as to each of

    these requirements. See Ne. Fla., 896 F.2d at 1285. In deciding whether a party

    has met its burden, “[a] district court may rely on affidavits and hearsay

    materials which would not be admissible evidence for a permanent injunction,

    if the evidence is appropriate given the character and objectives of the

    injunctive proceeding.” Levi Strauss & Co. v. Sunrise Int’l Trading Inc., 51 F.3d

    982, 985 (11th Cir. 1995) (internal quotations and citation omitted); see also

    Cumulus Media, Inc. v. Clear Channel Commc'ns, Inc., 304 F.3d 1167, 1171

    (11th Cir. 2002) (“Preliminary injunctions are, by their nature, products of an

    expedited process often based upon an underdeveloped and incomplete

    evidentiary record.”). Notably, a party’s failure to establish any one of the

    essential elements will warrant denial of the request for preliminary injunctive

    relief and obviate the need to discuss the remaining elements. See Pittman v.

    Cole, 267 F.3d 1269, 1292 (11th Cir. 2001) (citing Church v. City of Huntsville,




                                          -5-
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 6 of 49 PageID 400




    30 F.3d 1332, 1342 (11th Cir. 1994)); Del Monte Fresh Produce Co. v. Dole Food

    Co., 148 F. Supp. 2d 1326, 1339 n.7 (S.D. Fla. 2001).

       III.   Discussion

              a. Likelihood of Success

          Beginning with the first element required to obtain preliminary

    injunctive relief, Plaintiff contends that the record before the Court shows that

    he has a likelihood of success on the merits of his claim that Section 1005 is

    unconstitutional because it violates his right to equal protection under the law.

    Motion at 10. This element is often considered the most important factor in

    granting preliminary injunctive relief. See Garcia-Mir v. Meese, 781 F.2d 1450,

    1453 (11th Cir. 1986).

          Since Section 1005 is a race-based governmental action, it is subject to

    strict scrutiny. Grutter v. Bollinger, 539 U.S. 306, 326 (2003). As noted by the

    Supreme Court,

          Absent searching judicial inquiry into the justification for such
          race-based measures, there is simply no way of determining what
          classifications are “benign” or “remedial” and what classifications
          are in fact motivated by illegitimate notions of racial inferiority or
          simple racial politics. Indeed, the purpose of strict scrutiny is to
          “smoke out” illegitimate uses of race by assuring that the
          legislative body is pursuing a goal important enough to warrant
          use of a highly suspect tool. The test also ensures that the means
          chosen “fit” this compelling goal so closely that there is little or no
          possibility that the motive for the classification was illegitimate
          racial prejudice or stereotype.




                                            -6-
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 7 of 49 PageID 401




    City of Richmond v. J.A. Croson Co., 488 U.S. 469, 493 (1989) (plurality

    opinion). Indeed, the Supreme Court instructs that “any person, of whatever

    race, has the right to demand that any governmental actor subject to the

    Constitution justify any racial classification subjecting that person to unequal

    treatment under the strictest of judicial scrutiny.” Adarand Constructors, Inc.

    v. Peña, 515 U.S. 200, 224 (1995).

          “Although all government uses of race are subject to strict scrutiny, not

    all are invalidated by it.” Grutter, 539 U.S. at 326-27; see also Adarand, 515

    U.S. at 237 (seeking to “dispel the notion that strict scrutiny is strict in theory,

    but fatal in fact.” (internal quotations and citations omitted)). To survive strict

    scrutiny, a law must serve a compelling governmental interest and be narrowly

    tailored to further that interest. Adarand, 515 U.S. at 227 (“Federal racial

    classifications, like those of a State, must serve a compelling governmental

    interest, and must be narrowly tailored to further that interest.”). Thus,

    Plaintiff’s likelihood of success in this action turns on whether Section 1005

    satisfies these requirements.

                    i. Compelling Governmental Interest

          In the Response, the Government states that its “compelling interest in

    relieving debt of [SDFRs] is two-fold: to remedy the well-documented history of

    discrimination against minority farmers in USDA loan (and other) programs

    and prevent public funds from being allocated in a way that perpetuates the




                                            -7-
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 8 of 49 PageID 402




    effects of discrimination.” Response at 18. In cases applying strict scrutiny, the

    Eleventh Circuit has instructed:

          In practice, the interest that is alleged in support of racial
          preferences is almost always the same—remedying past or present
          discrimination. That interest is widely accepted as compelling. As
          a result, the true test of an affirmative action program is usually
          not the nature of the government's interest, but rather the
          adequacy of the evidence of discrimination offered to show that
          interest.

    Ensley Branch, N.A.A.C.P. v. Seibels, 31 F.3d 1548, 1564 (11th Cir. 1994)

    (citations omitted). Thus, to survive strict scrutiny, the Government must show

    a strong basis in evidence for its conclusion that past racial discrimination

    warrants a race-based remedy. Id. at 1565. The law on how a governmental

    entity can establish the requisite need for a race-based remedial program has

    evolved over time. In Eng’g Contractors Ass’n of S. Fla. v. Metro. Dade Cnty.,

    the Eleventh Circuit summarized the kinds of evidence that would and would

    not be indicative of a need for remedial action in the local construction industry.

    122 F.3d 895, 906-07 (11th Cir. 1997). The court explained:

          A strong basis in evidence cannot rest on an amorphous claim of
          societal discrimination, on simple legislative assurances of good
          intention, or on congressional findings of discrimination in the
          national economy. However, a governmental entity can justify
          affirmative action by demonstrating gross statistical disparities
          between the proportion of minorities hired and the proportion of
          minorities willing and able to do the work. Anecdotal evidence may
          also be used to document discrimination, especially if buttressed
          by relevant statistical evidence.




                                           -8-
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 9 of 49 PageID 403




    Id. (internal quotations and citations omitted). Also, the court reaffirmed the

    Ensley Branch court’s conclusion that although the Constitution requires

    strong evidence of discrimination to justify the need for a race-based remedy, a

    proponent of such a remedy need not have produced such evidence before

    adopting the remedy. Id. at 911 (quoting Ensley Branch, 31 F.3d at 1565). As

    such, the Government is not precluded from presenting post enactment

    evidence to establish a compelling governmental interest in this case. Id.

           Here, to establish the requisite evidence of discrimination, the

    Government relies on substantial legislative history, testimony given by experts

    at various congressional committee meetings, reports prepared at Congress’

    request regarding discrimination in USDA programs, and floor statements

    made by supporters of Section 1005 in Congress.4 See Response at 6-13 (citing


    4  Plaintiff contests the Government’s ability to rely on such evidence, arguing there is no basis
    to determine what evidence Congress relied on when it passed Section 1005. See Motion at 4-
    6; Reply at 8-9. However, formal findings by a government entity “need neither precede nor
    accompany the adoption of affirmative action.” Ensley Branch, 31 F.3d at 1565; see also
    Wygant v. Jackson Bd. of Educ., 476 U.S. 267, 286 (1986) (rejecting any formal findings
    requirement). In reaching that conclusion in the public employer context, the Eleventh Circuit
    allowed the Government to justify its affirmative action plans post-hac using any evidence
    available to it. Ensley Branch, 31 F.3d at 1568 (“If the City and Board can now show strong
    evidence of the need for affirmative action in a department, then future affirmative action in
    that department is justified.”); see also Harrison & Burrowes Bridge Constructors, Inc. v.
    Cuomo, 981 F.2d 50, 60 (2d Cir. 1992) (“The law is plain that the constitutional sufficiency of
    a state's proffered reasons necessitating an affirmative action plan should be assessed on
    whatever evidence is presented, whether prior to or subsequent to the program's enactment.”);
    Contractors Ass'n v. City of Philadelphia, 6 F.3d 990, 1004 (3d Cir. 1993) (observing that
    “[b]ecause injunctions are prospective only, it makes sense to consider all available evidence .
    . . including prospective evidence.”). That said, there are several categories of evidence that
    are less significant than others. For example, any floor statement made by legislators
    advocating for Section 1005’s passage that are not backed by statistical or anecdotal evidence
    should likely be afforded little or no weight. See N.L.R.B. v. SW General, Inc., 137 S. Ct. 929,




                                                  -9-
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 10 of 49 PageID 404




    floor statements made by Senators Corey Booker (Booker Floor Statement),

    Debbie Stabenow (Stabenow Floor Statement), and others in the Congressional

    Record from March 5, 2021, reported at S.1262-66.). This evidence consists of

    substantial evidence of historical discrimination that predates remedial efforts

    made by Congress and, to a lesser extent, evidence the Government contends

    shows continued discrimination that permeates USDA programs.

          The historical evidence includes things such as a dramatic decrease in

    minority owned farms from 1920 to 1992; USDA’s discriminatory treatment of

    SDFRs when they applied for loans through USDA, resulting in lower approval

    rates among minority farmers; when loans were offered, they were frequently

    for reduced amounts compared to the amount sought by SDFR applicants and

    on less favorable terms; inequities in how the loans of minority farmers were

    serviced by USDA; lack of SDFR representation on local USDA committees that

    were responsible for overseeing USDA loan programs; and concerted efforts by

    USDA to ignore complaints of discrimination made by minority farmers.

    Response at 3-6, 20-25 (collecting evidence). It is undeniable—and notably

    uncontested by the parties—that USDA had a dark history of past

    discrimination against minority farmers. Compare id. with Reply at 4.




    943 (2017) (noting “floor statements by individual legislators rank among the least
    illuminating forms of legislative history.”).




                                           - 10 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 11 of 49 PageID 405




          Based on the historical evidence of discrimination, Congress took

    remedial measures to correct USDA’s past discrimination against SDFRs.

    These measures included implementation of the “2501 Program” to increase

    outreach to SDFRs; entering into multiple class action settlements with various

    SDFR groups and awarding approximately $2.4 billion in relief to those who

    were discriminated against; extending the statutory limitations period for

    individuals to file discrimination claims against USDA; creating formal officers

    that are responsible for ensuring compliance with civil rights laws and

    nurturing relationships among SDFR populations; and adopting measures to

    increase SDFR participation on local USDA committees. Response at 7-8. Due

    to the significant remedial measures previously taken by Congress, for purposes

    of this case, the historical evidence does little to address the need for continued

    remediation through Section 1005. Rather, for the Government to show that

    additional remedial action is warranted, it must present evidence either that

    the prior remedial measures failed to adequately remedy the harm caused by

    USDA’s past discrimination or that the Government remains a “passive

    participant” in discrimination in USDA loans and programs. See Eng’g

    Contractors, 122 F.3d at 911. This is where the evidence of continued

    discrimination becomes crucial, and may be inadequate.

          The Government contends its prior measures were insufficient to remedy

    the effects of past discrimination because “state taxes eroded recoveries, debt




                                           - 11 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 12 of 49 PageID 406




    relief was incomplete, and reports before Congress showed that the settlements

    have not cured the problems faced by minority farmers.” Response at 5 (citing

    Stabenow Floor Statement). However, the actual evidentiary support for the

    inadequacy of past remedial measures is limited and largely conclusory. For

    example, the Government points to the insufficiency of USDA’s prior outreach

    efforts to SDFRs that has resulted in a general distrust among SDFRs in

    government programs. Stabenow Floor Statement (citing statistic that 73% of

    Black farmers were not aware of pandemic relief programs available to them

    due to poor efforts at outreach and lingering distrust of USDA). While this

    evidence could support a need for greater outreach efforts such as those

    provided for in Section 1006 of the ARPA, it is not tied in any way to a

    governmental interest in affording SDFRs broad race-based debt relief and does

    not support a finding that USDA continues to be a participant, passive or active,

    in discrimination.

          The Government also relies on three reports by the Government

    Accountability Office. Two reports from 20195 document a number of barriers

    that make it more difficult for SDFRs to obtain financing—including smaller

    farm sizes, weaker credit histories, and lack of clear title to land—but similarly




    5GAO-19-464, INDIAN ISSUES: Agricultural Credit Needs and Barriers to Lending on Tribal
    Lands (May 2019); GAO-19-539, AGRICULTURAL LENDING: Information on Credit and
    Outreach to Socially Disadvantaged Farmers and Ranchers is Limited (July 2019).




                                             - 12 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 13 of 49 PageID 407




    fail to connect those barriers to prior or ongoing discrimination by USDA or to

    a need for complete debt relief.6 The Government also cites to a recent report

    from 2021,7 but that report does not add any new evidence as it merely echoes

    the findings of the two 2019 reports as part of a more general discussion of

    minority owned businesses’ limited access to credit. Thus, from an evidentiary

    standpoint, these reports do little to move the needle in the Government’s

    favor.8

           The Government also contends SDFRs received a disproportionately low

    proportion of pandemic relief assistance authorized in prior legislation, thereby

    suggesting it remains a passive participant in discrimination. Response at 9-

    10. Specifically, the Government cites to two statistics related to recent USDA

    programs that have disproportionately benefited White farmers. The first

    statistic shows 99.4% of relief under USDA’s Market Facilitation Program

    (MFP) went to White farmers. Response at 10 (citing N. Rosenberg, USDA Gave



    6 Notably, both 2019 reports include qualifying language regarding the limited nature of
    information regarding SDFRs access to credit. Both reports also include recommendations to
    remedy the barriers identified, none of which include absolute debt relief, much less debt relief
    awarded strictly on the basis of race.
    7 GAO-21-399T, FIN. SERVS.: Fair Lending, Access, and Retirement Sec. (Feb. 24, 2021).
    8 The Government’s reliance on the Jackson Lewis report does not fill the gap. Jackson Lewis,

    LLP, “Civil Rights Assessment” (Mar. 31, 2011). Notably, the Jackson Lewis report found
    SDFR “participation reasonably well reflected their respective Principal Operator
    populations,” with respect to FSA loan programs and, with respect to Rural Development loan
    programs, SDFR “participation for all groups exceeded their respective rural populations, with
    some by substantial margins.” Id. at xxi. Also, despite presenting numerous detailed
    recommendations to address the challenges faced by SDFRs, none included outright debt
    relief.




                                                 - 13 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 14 of 49 PageID 408




    Almost 100 Percent of Trump’s Trade War Bailout to White Farmers, Farm Bill

    Law Enterprise (July 24, 2019)). The second statistic shows 97% of the $9.2

    billion in pandemic relief provided through USDA’s Coronavirus Food

    Assistance Program in 2020 went to nonminority farmers. Stabenow Floor

    Statement at 1264 (citing J. Hayes, USDA Data: Nearly all Pandemic Bailout

    Funds Went to White Farmers, Envir’l Working Group (Feb. 18, 2021)). Even

    taking these statistics at face value, they are less useful than they may appear

    to be.

             The first statistic is qualified by the fact that: “[a]pproximately seven

    percent of the funds went to entities owned by corporations or individuals whose

    race was not reported.” N. Rosenburg, supra. The report also identifies farm

    size and specific crops—namely, soybeans—as being the target of MFP funding,

    not racial identity. Id. As to the second statistic, both parties at least tacitly

    acknowledge the 2020 relief went primarily to nonminority farmers because the

    legislation targeted large farms that were disproportionately owned by

    nonminority       farmers—not    because     the   relief   efforts   were   facially

    discriminatory. See Response at 10; Reply at 8. Where a race-neutral basis for

    a statistical disparity can be shown, the Court can give that statistical evidence

    less weight. Eng’g Contractors, 122 F.3d at 923. Here, the statistical

    discrepancies presented by the Government can be explained by non-race

    related factors—farm size and crops grown—and the Court finds it unlikely that




                                            - 14 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 15 of 49 PageID 409




    this evidence, standing alone, would constitute a strong basis for the need for a

    race-based remedial program.

          Additionally, the Government argues that SDFRs were in a more

    precarious financial position headed into the pandemic due to prior

    discrimination, citing evidence of higher delinquency and foreclosure rates

    among SDFRs compared to nonminority farmers. Booker Floor Statement

    (citing statistics that 13% of FSA direct loan recipients are currently

    delinquent, but that group is made up of 35% of Black farmers and 24% of

    Hispanic, Asian-American, and Indigenous farmers). The problem with the

    Government’s reliance on this evidence lies in the fact that the statistical

    evidence for the Government’s broader proposition is lacking. The Government

    has not connected SDFRs disproportionate delinquency status to actual

    discrimination by USDA outside of conclusory remarks made in support of the

    legislation. Courts must be wary of finding statistical disparities untethered to

    evidence of discrimination sufficient grounds for implementation of a race-

    based program. See Croson, 488 U.S. at 499-500 (criticizing the district court’s

    reliance on speculative statistics and finding they did not amount to evidence

    of discrimination).

          On the record presented here, the Court expresses serious concerns over

    whether the Government will be able to establish a strong basis in evidence

    warranting the implementation of Section 1005’s race-based remedial action.




                                          - 15 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 16 of 49 PageID 410




    The statistical and anecdotal evidence presented appears less substantial than

    that deemed insufficient in Eng’g Contractors, which included detailed

    statistics regarding the governmental entity’s hiring of minority-owned

    businesses for government construction projects; marketplace data on the

    financial performance of minority and nonminority contractors; and two studies

    by experts. Id. at 912. To the extent remedial action is warranted based on the

    current evidentiary showing, it would likely be directed to the need to address

    the barriers identified in the GAO Reports such as providing incentives or

    guarantees to commercial lenders to make loans to SDFRs, increasing outreach

    to SDFRs regarding the availability of USDA programs, ensuring SDFRs have

    equal access to the same financial tools as nonminority farmers, and efforts to

    standardize the way USDA services SDFR loans so that it comports with the

    level of service provided to White farmers. Nevertheless, at this stage of the

    proceedings, the Court need not determine whether the Government ultimately

    will be able to establish a compelling need for this broad, race-based remedial

    legislation.9 This is because, assuming the Government’s evidence establishes




    9 While the Court expresses reservations regarding the sufficiency of the Government’s
    evidence of a compelling governmental interest supporting the need for further broad ongoing
    relief, the Court recognizes that this record – consisting only of a complaint and briefing and
    evidence pertinent to the Motion for Preliminary Injunction – is limited. On a more fully
    developed record, the Government may be able to establish that despite past remedial efforts
    the harm caused by the disgraceful history of discrimination by the USDA in farm loans and
    programs is ongoing or that the Government is in some way a participant in perpetuating that
    discrimination such that further narrowly tailored affirmative relief is warranted.




                                                - 16 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 17 of 49 PageID 411




    the existence of a compelling governmental interest warranting some form of

    race-based relief, for the reasons discussed below, Plaintiff has convincingly

    shown that the relief provided by Section 1005 is not narrowly tailored to serve

    that interest.



                     ii. Narrow Tailoring

          Even if the Government establishes a compelling governmental interest

    to enact Section 1005, Plaintiff has shown a substantial likelihood of success on

    his claim that, as written, the law violates his right to equal protection because

    it is not narrowly tailored to serve that interest. The narrow tailoring

    requirement ensures that “the means chosen ‘fit’ th[e] compelling goal so closely

    that there is little or no possibility that the motive for the classification was

    illegitimate racial prejudice or stereotype.” Croson, 488 U.S. at 493 (plurality

    opinion). “The essence of the ‘narrowly tailored’ inquiry is the notion that

    explicitly racial preferences ... must be only a ‘last resort’ option.” Eng’g

    Contractors, 122 F.3d at 926 (quoting Hayes v. North State Law Enforcement

    Officers Ass'n, 10 F.3d 207, 217 (4th Cir. 1993)); see also Croson, 488 U.S. at

    519 (Kennedy, J., concurring) (“[T]he strict scrutiny standard ... forbids the use

    even of narrowly drawn racial classifications except as a last resort.”). In

    determining whether a race-conscious remedy is appropriate, the Supreme

    Court instructs courts to examine several factors, including the necessity for




                                          - 17 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 18 of 49 PageID 412




    the relief and the efficacy of alternative remedies; the flexibility and duration

    of the relief, including the availability of waiver provisions; the relationship of

    the numerical goals to the relevant labor market; and the impact of the relief

    on the rights of third parties.” U.S. v. Paradise, 480 U.S. 149, 171 (1987).

          Here, little if anything about Section 1005 suggests that it is narrowly

    tailored. As an initial matter the Court notes that the necessity for the specific

    relief provided in Section 1005—debt relief for all SDFRs with outstanding

    qualifying farm loans as of January 1, 2021—is unclear at best. As written,

    Section 1005 is tailored to benefit only those SDFRs who succeeded in receiving

    qualifying farm loans from USDA, but the evidence of discrimination provided

    by the Government says little regarding how this particular group of SDFRs

    has been the subject of past or ongoing discrimination. See Section III(a)(i),

    supra.10 Thus, the necessity of debt relief to the group targeted by Section 1005,

    as opposed to a remedial program that more narrowly addresses the

    discrimination that has been documented by the Government, is anything but

    evident.

          More     importantly,    Section    1005’s    rigid,   categorical,   race-based

    qualification for relief is the antithesis of flexibility. The debt relief provision



    10 Although the Government argues that historical discrimination against SDFRs also
    included things such as higher interest rates, less advantageous loan terms, and delayed
    approvals, the record evidence does not appear to show that SDFRs with current loans
    suffered such discrimination.




                                             - 18 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 19 of 49 PageID 413




    applies strictly on racial grounds irrespective of any other factor. Every person

    who identifies him or herself as falling within a socially disadvantaged group11

    who has a qualifying farm loan with an outstanding balance as of January 1,

    2021, receives up to 120% debt relief—and no one else receives any debt relief.

    Although the Government argues that Section 1005 is narrowly tailored to

    reach small farmers or farmers on the brink of foreclosure, it is not. Regardless

    of farm size, an SDFR receives up to 120% debt relief. And regardless of whether

    an SDFR is having the most profitable year ever and not remotely in danger of

    foreclosure, that SDFR receives up to 120% debt relief. Yet a small White

    farmer who is on the brink of foreclosure can do nothing to qualify for debt relief.

    Race or ethnicity is the sole, inflexible factor that determines the availability of

    relief provided by the Government under Section 1005.

           At the preliminary injunction hearing, the Government cited the

    Eleventh Circuit decision in Cone Corp. v. Hillsborough Cnty., 908 F.2d 908,

    910 (11th Cir. 1990) as support for a finding that Section 1005 is a constitutional

    exercise of Congress’ authority, but a review of the differences between the




    11 Presently, this means only the five racial classifications addressed above. See Section I,
    supra. However, an individual can petition the Secretary to deem his or her group socially
    disadvantaged. See Response at 13; see also Hearing Transcript at 27-28 (noting various
    petitions being made to the Secretary to declare additional ethnic groups as socially
    disadvantaged for purposes of Section 1005). As noted previously, the definition of a socially
    disadvantaged group is limited and extends only to a “group that has been subjected to racial
    or ethnic prejudice because of their identity as a member of a group without regard to their
    individual qualities.” 7 U.S.C. § 2279(a)(6).




                                                - 19 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 20 of 49 PageID 414




    affirmative action scheme reviewed in Cone Corp. only highlights the failure of

    Section 1005. In Cone Corp., the Eleventh Circuit reviewed the entry of

    summary judgment and a permanent injunction against a county that

    implemented a minority business enterprise (MBE) program designed to

    promote the use of minority-owned businesses on certain county construction

    projects. 908 F.2d 908, 910 (11th Cir. 1990). Under the program, after

    evaluating available data regarding a project and the number of qualified MBE

    contractors available in a given area, the county would set a goal for MBE

    participation on the project before soliciting bids for it. Id. If there were not at

    least three qualified MBEs in the relevant area, no MBE participation goal

    would be set for that project. Id. Also, low bidders that did not satisfy the MBE

    participation goal had an administrative review process during which the low

    bidder could qualify to be awarded the contract by meeting other established

    race neutral criteria. Id. at 911.

          Seeing substantial similarity between the county’s MBE program and

    that found unconstitutional in Croson, the district court entered summary

    judgment against the county and enjoined the use of the MBE program. Id. at

    911-12. On appeal, the Eleventh Circuit found that decision to be in error. Id.

    at 912. In doing so, the court pointed to several critical factors that

    distinguished the county’s MBE program from that rejected in Croson: (1) the

    county had tried to implement a less restrictive MBE program for six years




                                           - 20 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 21 of 49 PageID 415




    without success; (2) the MBE participation goals were flexible in part because

    they took into account project-specific data when setting goals; (3) the program

    was also flexible because it provided race-neutral means by which a low bidder

    who failed to meet a program goal could obtain a waiver; and (4) unlike the

    program rejected in Croson, the county’s program did not benefit “groups

    against whom there may have been no discrimination,” instead its MBE

    program “target[ed] its benefits to those MBEs most likely to have been

    discriminated against . . . .” Id. at 916-17. Section 1005’s inflexible, automatic

    award of up to 120% debt relief only to SDFRs stands in stark contrast to the

    flexible, project by project Cone Corp. MBE program.

          The Eleventh Circuit’s decision in Ensley Branch is also instructive as to

    the contours of race-based relief that would be sufficiently narrowly tailored to

    withstand constitutional scrutiny. There, in considering the constitutionality of

    consent decrees that contained race-based annual goals and long-term goals,

    the court contrasted the remedy provided in those decrees with programs that

    provided narrowly tailored relief. Ensley Branch, 31 F.3d at 1569. First, the

    court pointed to Howard v. McLucas, 871 F.2d 1000 (11th Cir. 1989), in which

    it explained:

          we applied strict scrutiny to a consent decree provision that
          reserved a certain number of promotions for blacks. The number
          of promotions reserved matched the number of promotions that
          had been lost by blacks due to past discrimination. The “set aside”




                                          - 21 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 22 of 49 PageID 416




          was thus narrowly tailored to correct the precisely identified
          effects of past discrimination.

    Ensley Branch, 31 F.3d at 1569 (internal citations omitted). Next, the court

    turned to Cone Corp., noting that although the MBE program included a

    minority participation goal, the county “would grant a waiver if qualified

    minority businesses were uninterested, unavailable, or significantly more

    expensive than non-minority businesses.” Id. In this way the court observed the

    county’s MBE program “had been carefully crafted to minimize the burden on

    innocent third parties.” Id. (citing Cone Corp., 908 F.2d at 911). Rejecting the

    race-based goals contemplated in the Ensley Branch decrees, the court

    concluded that the decrees “lack both the extreme specificity of the Howard plan

    and the generous flexibility of the Cone Corp. plan. They are not narrowly

    tailored.” Id. at 1569-70.

          Section 1005 appears to suffer from similar deficiencies. Unlike the

    Howard plan, the 120% debt relief program is untethered to an attempt to

    remedy any specific instance of past discrimination. And unlike the Cone Corp.

    MBE program, Section 1005 is absolutely rigid in the relief it awards and the

    recipients of that relief and provides no waiver or exception by which an

    individual who is not a member of a socially disadvantaged group can qualify.

    In this way, Section 1005 is far more similar to the remedial schemes found not

    to be narrowly tailored in Croson and other similar cases. See In re Birmingham




                                         - 22 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 23 of 49 PageID 417




    Reverse Discrimination Employment Litigation, 20 F.3d 1525, 1548 (11th Cir.

    1994) (finding requirement that 50% of all promotions to lieutenant be filled by

    “qualifying blacks” not narrowly tailored); Gratz v. Bollinger, 539 U.S. 244, 271-

    72 (2003) (rejecting as not narrowly tailored a law school admissions policy that

    automatically distributed “20 points to every single applicant from an

    ‘underrepresented minority’ group,” which had “the effect of making ‘the factor

    of race . . . decisive’ for virtually every minimally qualified underrepresented

    minority applicant.”).

          Moreover, on the record before the Court, it appears that in enacting

    Section 1005 Congress relies, albeit without any ill intention, on present

    discrimination to remedy past discrimination. But the Eleventh Circuit

    disapproved of such a course of action in Ensley Branch. 31 F.3d at 1553-56.

    There the court noted that despite having been ordered years earlier to

    implement a nondiscriminatory selection process, the City of Birmingham

    continued to use a discriminatory test to make hiring and promotion decisions.

    Id. Never having fixed the test, the solution proposed to address the ongoing

    effects of the city’s discriminatory practices involved instituting a race-based

    quota system for promotions to ensure racial parity. Id. at 1572. The Eleventh

    Circuit unequivocally rejected such a plan as constitutionally inappropriate,

    stating




                                          - 23 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 24 of 49 PageID 418




           By permitting the continued use of discriminatory tests, the
           decrees compound the very evil they were designed to eliminate.
           The Constitution will not allow such a discriminatory construct.
           One color of discrimination has been painted over another in an
           effort to mask the peeling remnants of prejudice past, leaving a
           new and equally offensive discoloration rather than a clean canvas.

    Id. at 1572-73; see also In re Birmingham, 20 F.3d at 1548 (rejecting the use of

    a strict racial quota system for promotion within a city department, noting the

    approach was “designed to achieve government-mandated racial balancing—

    [which is] the perpetuation of discrimination by government.”). To allow the

    perpetuation of discrimination in such a manner would undermine the Supreme

    Court’s     “ultimate      goal    of    eliminating      entirely     from     governmental

    decisionmaking such irrelevant factors as a human being’s race . . . .” Croson,

    488 U.S. at 495. 12 If the compelling interest sought to be remedied by the

    legislature through Section 1005 is continued discrimination in USDA loans

    and programs, then relief directed at ending that discrimination would appear

    to be more narrowly tailored than providing complete and automatic debt relief

    on the basis of race.


    12 The use of race to achieve parity has long been considered a slippery slope that reinforces
    prejudice rather than eliminates it. See Univ. of Cal. Regents v. Bakke, 438 U.S. 265, 298
    (1978) (plurality opinion of Powell, J.) (“[P]referential programs may only reinforce common
    stereotypes holding that certain groups are unable to achieve success without special
    protection based on a factor having no relation to individual worth.”). The Government’s own
    positions in this case appear to fall prey to this evil, as they require certain broad assumptions
    to be made about all SDFRs in order to avoid close scrutiny. See, e.g., Hearing Transcript at
    52-53 (suggesting, among other things, that it is “unlikely” any SDFR will receive a double
    benefit under prior pandemic relief and Section 1005 because minority farmers tend to have
    smaller farms, bring in less revenue, and are less credit worthy and therefore excluded from
    obtaining loans in the private market).




                                                  - 24 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 25 of 49 PageID 419




          Additionally, on this record, it appears that Section 1005 simultaneously

    manages to be both overinclusive and underinclusive. It appears to be

    overinclusive in that it will provide debt relief to SDFRs who may never have

    been discriminated against or faced any pandemic-related hardship. For

    example, a new SDFR who applied for and received the only farm loan he or she

    ever sought on terms equivalent or even better than those given to other

    farmers is entitled to up to 120% debt relief despite never having faced any of

    the discrimination catalogued by the Government. This is highly likely, as the

    Government conceded at the preliminary injunction hearing that the farm loans

    that will qualify for repayment “are generally loans by folks new to the industry,

    starting their farms, things like that.” Hearing Transcript at 52-53.

    Additionally, Section 1005 provides debt relief to groups including Asians,

    Native Hawaiians, and Pacific Islanders, groups for which the evidence of prior

    discrimination by the USDA in farm loans, programs and services appears to

    be exceedingly thin. The overinclusive nature of the relief casts doubt on its

    necessity. Croson, 488 U.S. at 506 (“The gross overinclusiveness of Richmond’s

    racial preference strongly impugns the city’s claim of remedial motivation.”).

    see also O’Donnell Const. Co. v. District of Columbia, 963 F.2d 420, 427 (D.C.

    Cir. 1992) (noting that the inclusion of groups for whom there is no history of

    discrimination raises doubts as to the remedial nature of a government’s plan).




                                          - 25 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 26 of 49 PageID 420




           Moreover, there is little evidentiary support for the magnitude of relief

    provided by Section 1005—up to 120% debt relief to all SDFRs with qualifying

    farm loans—which appears to duplicate or in some instances exceed the relief

    provided to those who actually suffered the well-documented historic

    discrimination Congress sought to remedy through prior settlements. See, e.g.

    Pigford v. Glickman, 185 F.R.D. 82 (D.D.C. 1999) aff’d, 206 F.3d 1212 (D.C. Cir.

    2000).13 To the extent Section 1005 is intended to address the alleged erosion

    of prior relief identified by Senators Booker and Stabenow in their floor

    statements, the Government presents no evidence that the recipients of Section

    1005’s relief are the same persons or in any way—but race—similarly situated

    to the persons that received the previous, potentially inadequate relief. Nor does

    it explain how providing this debt relief to current loan holders is narrowly

    tailored to address the concern of previously inadequate relief. On the record

    before the Court at this stage in the case, it does not appear that Section 1005


    13 In Pigford, a consent decree was entered that provided victims of USDA discrimination
    between January 1, 1981 and January 1, 1997 two alternatives for obtaining relief. 185 F.R.D.
    at 95. Claimants who proceeded under “Track A” would receive $50,000 in a capped monetary
    award if they could provide some evidence of discrimination, while claimants who proceeded
    under “Track B” were not subject to the monetary cap but were required to meet the more
    exacting preponderance of the evidence standard in establishing discrimination. Id. at 95-97.
    Successful claimants under either track received loan forgiveness of their USDA loans and tax
    payments made on their behalf in the amount of 25% of the total debt forgiveness and cash
    payment. Id. at 97. However, subsequent stipulations and court orders interpreting the
    consent decree limited the debt forgiveness available to claimants to amounts incurred after
    the first date of discrimination. See Pigford v. Schafer, 536 F. Supp. 2d 1, 5 (D.D.C. 2008).
    Therefore, although some Pigford claimants received complete loan forgiveness of their USDA
    loans, the relief afforded in Pigford was not as expansive as Section 1005’s debt relief
    provision.




                                               - 26 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 27 of 49 PageID 421




    is narrowly tailored such that it “eliminates no more than the exact source of

    the ‘evil’ it seeks to remedy.” Frisby v. Schultz, 487 U.S. 474, 485 (1988). Rather,

    it appears to be rigidly overinclusive in both its reach and its remedy.

          Section 1005 also appears to be underinclusive in that, as mentioned

    above, it fails to provide any relief to those who suffered the brunt of the

    discrimination identified by the Government. It provides no remedy at all for

    an SDFR who was unable to obtain a farm loan due to discriminatory practices

    or who no longer has qualifying farm loans as a result of prior discrimination.

    While the Government argues that a remedy for past discrimination need not

    be limited to remedying specific instances of discrimination, Hearing Transcript

    at 53, or include an individualized determination of prior discriminatory

    treatment, it fails to explain how a remedy that by its own terms may have the

    effect of excluding past victims of the very discrimination it seeks to remedy is

    actually tailored, narrowly or not, to remedy that discrimination. Section 1005’s

    debt relief also does not increase SDFR representation within USDA; address

    alleged discrepancies in the way USDA has serviced farm loans held by SDFRs

    or change how they will be serviced in the future; help SDFRs who were denied

    funding for farm loans; improve access to farm loans for SDFRs; or restore

    farms or land to SDFRs who have had their farms taken away through

    discriminatory foreclosure practices—all of which are concerns the Government

    raises in support of the need for remedial measures.




                                           - 27 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 28 of 49 PageID 422




          The Government attempts to justify Section 1005’s broad race-based

    relief without any showing of past harm or any effort to craft a more narrowly

    tailored remedy by arguing that Congress wanted to get relief to SDFRs quickly

    because they are disproportionately on the brink of foreclosure. Hearing

    Transcript at 50. However, the Eleventh Circuit has explicitly rejected what it

    describes as “administrative convenience” as a substitute to finding “a narrowly

    tailored means to remedy prior discrimination.” In re Birmingham, 20 F.3d at

    1548 (“We can imagine nothing less conducive to eliminating the vestiges of

    past discrimination than a government separating its [people] into two

    categories, black and non-black, and allocating a rigid, inflexible number of

    promotions to each group . . . .”); see also Gratz, 539 U.S. at 275 (“the fact that

    the implementation of a program capable of providing individualized

    consideration might present administrative challenges does not render

    constitutional an otherwise problematic system.”). The court also has instructed

    that while a more narrowly tailored approach may be administratively

    burdensome, “minimizing inconvenience is not a constitutional value.” Ensley

    Branch, 31 F.3d at 1574 (“[t]he Constitution does not put a price on

    constitutional rights, in terms either of time or money. The rights guaranteed

    by the Constitution are to be made effective in the present.”) (alteration in

    original). Thus, the use of race based on an intention to act quickly does not

    overcome the failure to identify and provide a remedy that is narrowly tailored




                                           - 28 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 29 of 49 PageID 423




    to address the specific interest the Government has found to be a compelling

    interest.14

           Finally, there is little evidence that the Government gave serious

    consideration to, or tried, race-neutral alternatives to Section 1005. The

    Government recounts the remedial programs Congress previously implemented

    that allegedly have failed to remedy USDA’s discrimination against SDFRs.

    Response at 7-8. However, almost all of the programs identified by the

    Government were not race-neutral programs; they were race-based programs

    that    targeted     things     like    SDFR      outreach      efforts,    improving       SDFR

    representation on local USDA committees, and providing class-wide relief to

    SDFRs who were victims of discrimination. The main relevant race-neutral

    program the Government referenced was the first round of pandemic relief,

    which did go disproportionately to White farmers. Response at 10 (citing floor

    statements that in turn reference an advocacy group’s findings that 97% of the


    14 There are many ways in which Section 1005 could have been more narrowly tailored to
    address pandemic-related concerns. For example, USDA already implemented a foreclosure
    and eviction moratorium and a broad forbearance policy for Direct and Guaranteed loans,
    which constitutes a narrowly tailored remedy that keeps farmers facing financial hardships
    from losing their farms or falling further behind on their payments. See, e.g., Press Release
    No. 0026.21, USDA Extends Evictions and Foreclosure Moratorium to June 30, 2021 and
    Provides Additional Guidance for Servicing Loans Impacted by COVID-19 (Feb. 16, 2021).
    Congress could then have targeted the approximately 13% of farmers currently delinquent on
    their farm loans, which are made up of approximately 35% Black farmers and 24% Hispanic,
    Asian-American, and Indigenous farmers, as opposed to targeting 100% of all SDFRs without
    regard for their individual financial positions. Laws targeting small farms or specific crops
    that were left out of prior relief bills would also represent narrowly tailored relief, even though,
    according to the Government, that relief would disproportionately benefit SDFRs.




                                                   - 29 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 30 of 49 PageID 424




    $9.2 billion in USDA pandemic relief went to White farmers). However, as

    discussed above, the underlying cause of the statistical discrepancy may be

    disparities in farm size or crops grown, rather than race. Response at 10; Reply

    at 8.15

              To satisfy the narrow tailoring requirement, “given the odious nature of

    race-based decisionmaking, race-neutral alternatives should be considered

    before a government implements an affirmative action plan using race as the

    sole criteria upon which [decisions] are based.” In re Birmingham, 20 F.3d at

    1545-46; see also Eng’g Contractors, 122 F.3d at 927 (“[i]f a race-neutral remedy

    is sufficient to cure a race-based problem, then a race-conscious remedy can

    never be narrowly tailored to that problem.”). The record before the Court does

    not show that Congress undertook that consideration when enacting Section

    1005. Indeed, the statements by legislators that prior efforts by Congress have

    been insufficient to remedy past discrimination appear to be more akin to the

    “perfunctory” findings found to be entitled to little weight in Eng’g Contractors,

    122 F.3d at 927-28.16 Thus, on the current record, in addition to showing that

    Section 1005 is inflexible and both overinclusive and underinclusive, Plaintiff

    is likely to show that Congress “failed to give serious good faith consideration



    15 And a remedy for the disparity could be a targeted allocation of the remaining pandemic
    relief.
    16 As noted in footnote 4 supra, these statements, in the absence of supporting evidence are of

    limited value.




                                                - 30 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 31 of 49 PageID 425




    to the use of race and ethnicity-neutral measures” to achieve the compelling

    interest supporting Section 1005. Ensley Branch, 122 F.3d at 927. Congress

    does not appear to have turned to the race-based remedy in Section 1005 as a

    “last resort,” but instead appears to have chosen it as an expedient and overly

    simplistic, but not narrowly tailored, approach to addressing prior and ongoing

    discrimination at USDA.

          Having considered all of the pertinent factors associated with the narrow

    tailoring analysis and the record presented by the parties, the Court is not

    persuaded that the Government will be able to establish that Section 1005 is

    narrowly tailored to serve its compelling governmental interest. The

    constitutional right to equal protection guarantees that racial classifications

    will be permitted only with “the most exact connection between the justification

    and classification.” Wygant, 476 U.S. at 280. The evidence regarding Section

    1005’s enactment presents some connection between the justification and the

    race-based relief but falls short of presenting an “exact connection.” Moreover,

    Section 1005 does not appear to contain any of the hallmarks of a narrowly

    tailored race-based affirmative action plan, such as those identified in Howard,

    871 F.2d at 1008-11, and Cone Corp., 908 F.2d at 916-17. Rather, it appears to

    create an inflexible, race-based discriminatory program that is not tailored to

    make the individuals who experienced discrimination whole, increase

    participation among SDFRs in USDA programs, or irradicate the evils of




                                         - 31 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 32 of 49 PageID 426




    discrimination that remain following Congress’ prior efforts to remedy the

    same. Therefore, the Court is satisfied that Plaintiff has established a strong

    likelihood of showing that Section 1005 violates his right to equal protection

    under the law because it is not narrowly tailored to remedy a compelling

    governmental interest. As such, Plaintiff has shown a strong likelihood of

    success on his equal protection and APA claims.

              b. Irreparable Harm

          Regardless of a party’s showing of a likelihood of success, a party seeking

    preliminary injunctive relief must show that he or she will suffer irreparable

    harm if the Court does not issue an injunction. See Ne. Fla., 896 F.2d at 1285.

    Indeed, “[a] showing of irreparable harm is the sine qua non of injunctive relief.”

    Id. (reversing a grant of preliminary injunctive relief absent irreparable harm).

    The asserted irreparable harm “must be neither remote nor speculative, but

    actual and imminent.” Id.; see also Winter, 555 U.S. at 21-22 (noting a

    preliminary injunction may not be entered “based only on a possibility of

    irreparable harm”). The Eleventh Circuit has instructed:

          An injury is “irreparable” only if it cannot be undone through
          monetary remedies. “The key word in this consideration
          is irreparable. Mere injuries, however substantial, in terms of
          money, time and energy necessarily expended in the absence of a
          stay, are not enough. The possibility that adequate compensatory
          or other corrective relief will be available at a later date, in the
          ordinary course of litigation, weighs heavily against a claim of
          irreparable harm.




                                           - 32 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 33 of 49 PageID 427




    Id. (quoting Sampson v. Murray, 415 U.S. 61, 90 (1974)). Notably, more than

    conclusory allegations of irreparable harm or speculative assertions of economic

    injury will be sufficient to warrant the extraordinary relief of a preliminary

    injunction.

          Plaintiff argues he will suffer three distinct forms of irreparable harm in

    this case: (1) monetary harm because of his exclusion from the loan assistance

    provided to SDFRs; (2) intangible harm related to the alleged violation of his

    right to equal protection under the law; and (3) competitive disadvantage.

    Hearing Transcript at 11-17. With respect to Plaintiff’s claim of irreparable

    harm by virtue of the loss of competitive advantage, the Government argues

    that his declaration fails to show that he will suffer any such harm. Response

    at 14-16. The Court agrees. Plaintiff has not provided any evidence in support

    of his conclusory statement of future competitive disadvantage. He has not

    alleged to whom he sells his farm products, whether any of his competitors

    qualify as SDFRs, whether any of his competitors intend to seek loan assistance

    under Section 1005, or to what extent loan assistance would result in his

    competition gaining a competitive advantage against him. As such, it is

    impossible to conclude with any certainty that Plaintiff will actually suffer

    competitive disadvantage as a result of Section 1005 or to what extent. While it

    is certainly possible and perhaps even likely that Plaintiff competes with at

    least one SDFR who will receive loan assistance under Section 1005, the need




                                          - 33 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 34 of 49 PageID 428




    for such an inference renders the alleged harm speculative, and therefore

    insufficient for purposes of obtaining a preliminary injunction. See Ne. Fla., 896

    F.2d at 1285.

          In finding that, on the record before the Court, Plaintiff’s alleged

    competitive disadvantage harm is speculative the Court does not suggest that

    at trial Plaintiff could not present evidence that he will suffer a competitive

    disadvantage as a result of the one-time transfer of wealth contemplated by

    Section 1005 and actual monetary harm as a result. Of course, if Plaintiff were

    to present evidence of such damages, he would be barred from being awarded

    any compensation due to sovereign immunity. Nevertheless, the Court finds

    that the current evidence is insufficient to support a conclusion that Plaintiff’s

    alleged loss of competitive advantage is actual and imminent, and thus it cannot

    justify the extraordinary remedy of preliminary injunctive relief.

          As to his claims of either monetary harm or the violation of his

    constitutional right, the Government argued at the hearing that neither is

    irreparable because either can be remedied at the conclusion of the case. At the

    hearing, the Government argued that, although sovereign immunity would bar

    an award of money damages, if Plaintiff prevails, his harm could be remedied

    by giving him specific equitable relief under the APA—i.e., the debt relief he

    seeks in the Complaint. Hearing Transcript at 58-66. Specifically, the

    Government argued that the Court can award Plaintiff the same debt relief




                                          - 34 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 35 of 49 PageID 429




    being provided to SDFRs at the end of this case. Id. at 59-61. While Plaintiff’s

    counsel did “not necessarily disagree,” he noted that he was not familiar with

    and had not reviewed the authority on which the Government relied for this

    argument as it was not cited in the Response. Id. at 69.

          As support for its contention, the Government relied on Bowen v. Mass.,

    which involved a review of the Secretary of Health and Human Services’

    decision to disallow a state’s reimbursement request under a federal healthcare

    program. 487 U.S. 879, 882-83 (1988). However, that case and others like it

    involve eligibility determinations for funds to which the plaintiffs were entitled

    to receive under a specific law. See id. at 893; see also America’s Cmty. Bankers

    v. F.D.I.C., 200 F.3d 822, 830 (D.C. Cir. 2000) (noting the purpose of a similar

    award was “an attempt to restore to the plaintiff that to which it was entitled

    from the beginning.”). In other words, in those cases the plaintiffs alleged a

    deprivation of a benefit Congress intended for them to receive. In such cases,

    upon a finding that the government has deprived a plaintiff of a specific benefit

    to which the plaintiff was entitled under the law, the APA authorizes an award

    of specific relief, i.e., an award of the specific funds to which the plaintiff was

    entitled under the statute. See America’s Cmty. Bankers, 200 F.3d at 829.

          Here, the Court has no authority to award Plaintiff any debt relief under

    Section 1005. The statute as written by Congress unambiguously authorizes the

    expenditure of funds for loan assistance only to SDFRs or other qualifying




                                           - 35 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 36 of 49 PageID 430




    socially disadvantaged groups. There is no way to construe the law to provide

    debt relief to a White farmer. The Court has no authority to rewrite the law to

    extend that assistance to persons that Congress did not intend to benefit. See

    Aptheker v. Sec. of State, 378 U.S. 500, 515 (1964) (“It must be remembered

    that although this Court will often strain to construe legislation so as to save it

    against constitutional attack, it must not carry this to the point of perverting

    the purpose of a statute or judicially rewriting it.” (internal quotations,

    alterations, and citations omitted)); U.S. v. Stevens, 559 U.S. 460, 481 (2010)

    (noting courts “may impose a limiting construction on a statute only if it is

    ‘readily susceptible’ to such a construction.” (citations omitted)); cf. Bostock v.

    Clayton Cnty., Ga., 140 S. Ct. 1731, 1738 (2020) (noting “only the words on the

    page [of a law] constitute the law adopted by Congress and approved by the

    President.”). To do so would run afoul of separation of powers principles, which

    dictate that Congress, through the Appropriations Clause, has the

    constitutional authority to allocate funds. See America’s Cmty. Bankers v.

    F.D.I.C., 200 F.3d 822, 830 (D.C. Cir. 2000) (noting the “separation of powers

    encroachment” that would result if courts were to control the appropriation of

    funds in cases involving program eligibility). Thus, contrary to the contention

    of the Government, if Plaintiff prevails in this action, the Court has no authority

    to order that he be given debt relief equal to that given to the SDFRs under

    Section 1005.




                                           - 36 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 37 of 49 PageID 431




          The Government also argues that Plaintiff’s exclusion from debt relief

    under Section 1005 does not amount to any harm at all. See Response at 15-17

    (focusing primarily on Plaintiff’s alleged competitive disadvantage). The Court

    disagrees. The harm he purports to suffer is the denial of his right to equal

    protection–his exclusion, solely on account of his race, from eligibility for an

    extraordinary government benefit under Section 1005. This constitutional

    harm is a real harm. Indeed, the Supreme Court has recognized in the context

    of a standing analysis, that the injury in an equal protection case is “the denial

    of equal treatment resulting from the imposition of the barrier, not the ultimate

    ability to obtain the benefit . . . the injury is the inability to compete on an equal

    footing.” Gratz, 539 U.S. at 262 (internal citations and quotations omitted).

    Thus, that injury—the unequal treatment based solely on race—and not merely

    Plaintiff’s inability to benefit from Section 1005 is the harm Plaintiff will suffer

    in the absence of injunctive relief.

          Satisfied that Plaintiff’s alleged constitutional injury is actual harm for

    purposes of obtaining a preliminary injunction, the question becomes whether

    Plaintiff has shown that the specific constitutional harm he will suffer is

    irreparable   harm.    The    Government         contends   that   circuit   precedent

    unequivocally answers the question in the negative. As stated by the Eleventh

    Circuit:




                                            - 37 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 38 of 49 PageID 432




          No authority from the Supreme Court or the Eleventh Circuit has
          been cited to us for the proposition that the irreparable injury
          needed for a preliminary injunction can properly be presumed from
          a substantially likely equal protection violation. In this case, no
          witnesses or other evidence was submitted on the issue of
          irreparable injury. The only area of constitutional jurisprudence
          where we have said that an on-going violation constitutes
          irreparable injury is the area of first amendment and right of
          privacy jurisprudence. The rationale behind these decisions was
          that chilled free speech and invasions of privacy, because of their
          intangible nature, could not be compensated for by monetary
          damages; in other words, plaintiffs could not be made whole. The
          facts of this case do not fit the rationale of these decisions. This
          case involves neither a first amendment nor a right of privacy
          claim; and the damage to plaintiff here is chiefly, if not completely,
          economic.

    Ne. Fla., 896 F.2d at 1285-86 (citations omitted); see also Siegel v. LePore, 234

    F.3d 1163, 1177-78 (11th Cir. 2000) (collecting cases). While on its face Ne. Fla.

    appears to resolve this issue in the Government’s favor, a closer reading of the

    case calls that conclusion into doubt.

          The significant distinction between the present case and Ne. Fla. is that,

    in Ne. Fla., the plaintiffs stood to suffer “chiefly, if not completely, economic”

    damage for which they could obtain monetary relief. 896 F.2d at 1286 (noting

    that “contractors can, by taking reasonable steps, quantify their claims for the

    purpose of seeking monetary relief from the City”). Ne. Fla. did not involve a

    situation where the chief harm was an intangible constitutional violation for

    which damages cannot be measured, and even if they could, there could be no

    monetary remedy. See id. Other courts in this circuit, and the Eleventh Circuit




                                             - 38 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 39 of 49 PageID 433




    itself, have distinguished Ne. Fla. on this basis, finding the unavailability of

    money damages in the Eleventh Amendment context can render harm

    irreparable for purposes of obtaining preliminary injunctive relief. See, e.g.,

    Odebrecht Const., Inc. v. Prasad, 876 F. Supp. 2d 1305, 1320-21 (S.D. Fla. 2012)

    aff’d Odebrecht Const., Inc. v. Fla. Dept. of Transp., 715 F.3d 1268, 1288 (11th

    Cir. 2013) (distinguishing Ne. Fla. and finding “[w]hen a plaintiff faces

    significant economic harm but cannot sue the state of Florida for money

    damages, harm is irreparable as a matter of law.” (internal citations and

    quotations omitted)); cf. ABC Charters, Inc. v. Bronson, 591 F. Supp. 2d 1272,

    1310 (S.D. Fla. 2008) (collecting out-of-circuit cases in support of the proposition

    that irreparable harm can be presumed where the Eleventh Amendment bars

    a plaintiff from recovering money damages). In fact, the rationale that led the

    Eleventh Circuit to recognize a presumption of irreparable harm in First

    Amendment and right of privacy cases—namely, the inability for money

    damages to make a plaintiff whole in those instances and the intangible nature

    of the harm—supports a finding that the Plaintiff’s constitutional harm in this

    case is irreparable. See Ne. Fla. 896 F.2d at 1285-86; Odebrecht Const., 715

    F.3d at 1288. Thus, the Court rejects the Government’s contention that

    Plaintiff’s constitutional harm cannot be irreparable harm as a matter of law.

          Nevertheless, the Court does not go so far as to suggest that a showing of

    a violation of the right to equal protection would give rise to a presumption of




                                           - 39 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 40 of 49 PageID 434




    irreparable harm. The Court has no need to consider that question, because

    under the unique circumstances of this case, Plaintiff has shown that the

    specific harm he stands to suffer here in the absence of an injunction is indeed

    irreparable.

          As discussed above, the Court cannot rewrite Section 1005 to include

    White farmers like Plaintiff; those decisions are left to Congress. See Stevens,

    559 U.S. at 481 (“To read [the law] as the Government desires requires

    rewriting [by Congress], not just reinterpretation[ by the Court].”). Thus, the

    Court cannot order the Government to provide Plaintiff with the debt relief that

    it has chosen to give to SDFRs but not to him. Even if the Court could rewrite

    the law, it would be creating a new program that Congress did not intend.17

    Judicially rewriting Section 1005 to create a debt relief program that would

    include a White farmer and ordering the Government to provide Plaintiff debt

    relief from it would not be monetary relief through inclusion in a governmental

    program, as urged by the Government. Hearing Transcript at 59-61. Rather, it

    would be an alternate form of money damages. In Bowen, the Supreme Court

    made the following observation:

          The term money damages, 5 U.S.C. § 702, we think, normally
          refers to a sum of money used as compensatory relief. Damages are
          given to the plaintiff to substitute for a suffered loss, whereas

    17 Specifically, Congress only appropriated “such sums as may be necessary, to remain
    available until expended, for the cost of loan modifications and payments under [Section
    1005]”—that is, “payment[s] in an amount up to 120 percent of the outstanding indebtedness
    of each [SDFR] as of January 1, 2021 . . . .” Section 1005(a).




                                              - 40 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 41 of 49 PageID 435




          specific remedies are not substitute remedies at all, but attempt to
          give the plaintiff the very thing to which he was entitled. Thus,
          while in many instances an award of money is an award of
          damages, occasionally a money award is also a specie remedy.

    487 U.S. at 895 (quoting Maryland Dept. of Human Resources v. Dept. of Health

    and Human Services, 763 F.2d 1441, 1446 (D.C. Cir. 1985)) (internal

    quotations, alterations, and citations omitted); see also Modoc Lassen Indian

    Housing Authority v. U.S. Dept. of Housing and Urban Development, 881 F.3d

    1181, 1196-98 (10th Cir. 2017) (outlining the distinction between monetary

    relief and money damages in the context of the APA). Here, Section 1005

    unambiguously creates a debt relief program for the benefit of SDFRs, not

    Plaintiff. As such, any award of debt relief to Plaintiff cannot originate from

    Section 1005; it must come from a substitute source and would constitute a

    substitute remedy. Therefore, such relief would be an award of money damages

    and any award of money damages in this case is barred by sovereign immunity.

          Plaintiff has established that he has a substantial likelihood of success on

    the merits of his claim that Section 1005 violates his constitutional right to

    equal protection. The violation of this right is imminent because in the

    immediate future, the Government will provide up to 120% debt relief to

    qualifying SDFRs, but not to Plaintiff solely because of his race. This, he has

    shown, is an actual constitutional harm that cannot be undone. Absent an

    injunction, if Plaintiff prevails in establishing that Section 1005’s debt relief




                                          - 41 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 42 of 49 PageID 436




    violates his constitutional right, he will have no remedy. The debt relief cannot

    be clawed back or undone, the Court will have no power to order Congress to

    provide the substitute remedy of debt relief not authorized by Section 1005, and

    sovereign immunity will preclude any award of money damages. In short,

    Plaintiff will have no remedy at all. Under the specific circumstances of this

    case, Plaintiff has shown that the constitutional harm he stands to suffer, which

    cannot be undone by money damages and for which no other remedy exists,

    constitutes an irreparable harm for which injunctive relief is proper. For these

    reasons, the Court finds Plaintiff has met his burden of establishing that absent

    an injunction, he will suffer irreparable harm if the Government proceeds with

    the debt relief authorized under Section 1005.

              c. Balance of Equities

          As a final consideration in determining the need for a preliminary

    injunction, courts “must balance the competing claims of injury and must

    consider the effect on each party of the granting or withholding of the requested

    relief.” Winter, 555 U.S. at 24 (quoting Amoco Production Co. v. Village of

    Gambell, AK, 480 U.S. 531, 542 (1987)); see also Trump v. Int’l Refugee

    Assistance Project, 137 S. Ct. 2080, 2087 (2017) (noting “[i]t is ultimately

    necessary ... to balance the equities—to explore the relative harms to applicant

    and respondent, as well as the interests of the public at large” before ruling on

    the necessity for a preliminary injunction). In exercising this “sound discretion,




                                          - 42 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 43 of 49 PageID 437




    courts of equity should pay particular regard for the public consequences in

    employing the extraordinary remedy of injunction.” Winter, 555 U.S. at 24

    (quoting Weinberger v. Romero–Barcelo, 456 U.S. 305, 312 (1982)). This is

    particularly true where the potential injunctive relief impacts a legislative

    enactment. Ne. Fla., 896 F.2d at 1284.

          Plaintiff argues the public interest element is satisfied because Section

    1005 is an unconstitutional infringement on every citizen’s right to be free from

    racial discrimination of any kind. Reply at 17-18. Indeed, the Eleventh Circuit

    has held “the public interest is served when constitutional rights are protected.”

    Democratic Exec. Comm. of Fla. v. Lee, 915 F.3d 1312, 1327 (11th Cir. 2019);

    see also Fla. Businessmen for Free Enterprise v. City of Hollywood, 648 F.2d

    956, 959 (11th Cir. 1981) (“The public interest does not support the city's

    expenditure of time, money, and effort in attempting to enforce an ordinance

    that may well be held unconstitutional.”). The Government responds by citing

    the public’s interest in enforcing the laws enacted by its democratically selected

    representatives. Response at 39 (citing Maryland v. King, 567 U.S. 1301, 1303

    (2012) (“Any time a [government] is enjoined by a court from effectuating

    statutes enacted by representatives of its people, it suffers a form of irreparable

    injury.”)). The Government, NBFA, and AAIF also highlight the significant

    detriment SDFRs will face if Section 1005 cannot be implemented. Some SDFRs

    have made plans in anticipation of Section 1005’s debt relief and entered into




                                           - 43 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 44 of 49 PageID 438




    agreements with the understanding that their farm loan balances would be

    paid. Amicus Brief at Exs. C and D; see also Response at Ex. A ¶ 40 (noting FSA

    is excluding loan balances owed by SDFRs in its loan application review process

    and has approved new farm loans on the understanding that Section 1005

    would be implemented in full).

          In weighing the interests identified by the parties, the Court returns to

    core aspects of this case. To the extent Section 1005 is discriminatory, it will

    result in an imminent, one-time act of discrimination that cannot be remedied

    through an award of monetary damage or other relief in this case. It also cannot

    be reversed after the fact, as the Government has no way to recover the debt

    relief once it is paid out. The effect on Plaintiff of such a large-scale debt relief

    program will not be quantifiable in the near future, if at all. Meanwhile, the

    Government’s interests are largely conditioned on Section 1005 being

    constitutional. If the statute in fact violates the Constitution, the Government

    does not have a legitimate interest in its implementation regardless of whether

    it was passed through the democratic process. Likewise, if Section 1005 is

    discriminatory, SDFRs have no legitimate right to the proceeds of a facially

    unconstitutional legislative enactment. While the Government argues

    Plaintiff’s interest as an individual could not possibly outweigh the interests of

    thousands of SDFRs, this argument ignores the fact that Plaintiff challenges

    the very premise that the Constitution permits the specific race-based debt




                                            - 44 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 45 of 49 PageID 439




    relief provided under Section 1005 to proceed at all, regardless of how well-

    intended the program may be or how many beneficiaries stand to be impacted.

    In light of Plaintiff’s strong likelihood of success at this stage of the proceedings,

    and the Court’s finding that absent an injunction he is likely to suffer

    irreparable harm, the Court finds that the balance of equities weigh in favor of

    maintaining the status quo by issuing a preliminary injunction.

       IV.   Conclusion

          In enacting Section 1005, Congress expressed the intention of seeking to

    remedy a long, sad history of discrimination against SDFRs in the provision

    and receipt of USDA loans and programs. Such an intention is not only laudable

    it is demanded by the Constitution. See Wygant, 476 U.S. at 277. But in doing

    so, Congress also must heed its obligation to do away with governmentally

    imposed discrimination based on race. Id. “These related constitutional duties

    are not always harmonious, reconciling them requires [Congress] to act with

    extraordinary care.” Id. On the record before the Court, it appears that in

    adopting Section 1005’s strict race-based debt relief remedy Congress moved

    with great speed to address the history of discrimination, but did not move with

    great care. Indeed, the remedy chosen and provided in Section 1005 appears to

    fall well short of the delicate balance accomplished when a legislative

    enactment employs race in a narrowly tailored manner to address a specific

    compelling governmental interest.




                                            - 45 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 46 of 49 PageID 440




          For purposes of this Motion, Plaintiff has established a substantial

    likelihood that he will prevail on his claim that Section 1005, as written,

    violates his right to equal protection under the law. He also has shown that

    absent an injunction, all SDFRs with qualifying farm loans will receive up to

    120% debt relief and he will suffer the harm of being excluded from eligibility

    for that debt relief program solely on the basis of his race. That harm, he has

    shown, is irreparable. The debt relief given to the SDFRs cannot be undone, the

    Court cannot order that Plaintiff receive equivalent relief, and money damages

    are precluded. The harm will be complete and its effects will be cast in stone.

    Only a preliminary injunction halting the distribution of payments and debt

    relief under Section 1005 can give Plaintiff an opportunity to obtain any

    redress. Such an injunction certainly impacts the SDFRs counting on the debt

    relief. But the Court has carefully balanced the equities and is convinced that

    they favor the halting of a program that is significantly likely to violate the

    constitutional guarantee of equal protection under the law.

          In reaching this conclusion, the Court proceeds with great caution in

    determining that an injunction that will have nationwide effect is warranted.

    Justices Gorsuch and Thomas have questioned a district courts’ authority to

    enter nationwide injunctions, see, e.g., Dep’t of Homeland Sec. v. N.Y., 140 S.

    Ct. 599, 599-601 (2020) (concurring opinion); see also Trump v. Hawaii, 138 S.

    Ct. 2392, 2423 (2018) (noting the “disposition of the case makes it unnecessary




                                         - 46 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 47 of 49 PageID 441




    to consider the propriety of the nationwide scope of the injunction,” leaving the

    question unresolved), and courts and scholars have been critical of their use.

    See Trump, 138 S. Ct. at 2429 (collecting scholarly articles criticizing the

    issuance of nationwide preliminary injunctions). This Court has never gone so

    far as to issue such an injunction and is firmly of the view that a narrow

    injunction that maintains the status quo in the specific circumstances of the

    plaintiff before the Court and nothing more is the appropriate remedy.

          Here, despite exploring any possible more narrow option, the Court

    cannot identify any relief short of enjoining the distribution of Section 1005’s

    payments and debt relief that will maintain the status quo and provide Plaintiff

    the opportunity to obtain any relief at all. As noted by the Supreme Court,

    “[o]nce a constitutional violation is found, a federal court is required to tailor

    the scope of the remedy to fit the nature and extent of the constitutional

    violation.” Dayton Bd. of Ed. v. Brinkman, 433 U.S. 406, 420 (1977) (internal

    quotations and citations omitted); see also Califano v. Yamasaki, 442 U.S. 682,

    702 (1979) (noting, in the context of a nationwide class action, “the scope of

    injunctive relief is dictated by the extent of the violation established, not by the

    geographical extent of the plaintiff class.”). Plaintiff has shown a likelihood of

    success on the merits of his claim that Section 1005 is unconstitutional and, if

    implemented, would deprive him of his right to equal protection under the law.

    The implementation of Section 1005 will be swift and irreversible, meaning the




                                           - 47 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 48 of 49 PageID 442




    only way to avoid Plaintiff’s irreparable harm is to enjoin the program.18 The

    Court can envision no other remedy that will prevent the likely violation of

    Plaintiff’s constitutional right which absent an injunction cannot be remedied

    in this action.

           In recognition of the magnitude of the effect of the injunction entered

    here, the Court will require the parties to proceed with the greatest of speed in

    reaching a final adjudication in this case. The parties must immediately present

    the Court with a proposed schedule to complete any discovery that may be

    required on an expedited basis as well as a swift deadline for the submission of

    dispositive motions.

           Accordingly, it is

           ORDERED:

           1.     Plaintiff’s Motion for Preliminary Injunction (Doc. 11) is

                  GRANTED.

           2.     Defendants Thomas J. Vilsack, in his official capacity as U.S.

                  Secretary of Agriculture and Zach Ducheneaux, in his official

                  capacity as Administrator, Farm Service Agency, their agents,

                  employees and all others acting in concert with them, who receive

                  actual notice of this Order by personal service or otherwise, are



    18 The Court reaches this conclusion without regard to any incidental benefit to other similarly
    situated White farmers.




                                                 - 48 -
Case 3:21-cv-00514-MMH-JRK Document 41 Filed 06/23/21 Page 49 of 49 PageID 443




                  immediately enjoined from issuing any payments, loan assistance,

                  or debt relief pursuant to Section 1005(a)(2) of the American Rescue

                  Plan Act of 2021 until further order from the Court.19

            3.    Plaintiff is not required to provide a bond or other security before

                  this preliminary injunction becomes effective.20

            4.    No later than June 29, 2021, the parties must confer and submit

                  to the Court a proposed expedited schedule to resolve the merits of

                  this action.

            DONE AND ORDERED in Jacksonville, Florida this 23rd day of June,

    2021.




    lc29
    Copies to:

    Counsel of Record
    Pro Se Parties




    19 The Court’s injunction prohibits the distribution of payments, loan assistance, or debt relief,
    but does not enjoin Defendants from continuing to prepare to effectuate the relief under
    Section 1005 in the event it is ultimately found to be constitutionally permissible.
    20 Defendants did not request a bond nor did they provide any evidence that they will suffer

    monetary losses as a result of the injunction.




                                                  - 49 -
